EXHIBIT 10.1

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (the “Agreement”),
dated July 16, 2013 (the “Effective Date”), is entered into by and between
Cherokee, Inc., a Delaware corporation (the “Company”) and Henry Stupp
(“Executive”) (collectively, the “parties”).

 

RECITALS

 

WHEREAS, the parties previously entered into an Employment Agreement dated
August 26, 2011, which was subsequently amended (the “Original Agreement”); and

 

WHEREAS, the parties wish to amend and restate the Original Agreement and to
provide for Executive’s continued employment with Company pursuant to the terms
of this Agreement.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

I.                                      POSITION AND RESPONSIBILITIES; TERM

 

A.        Position.  As of the Effective Date, Executive shall continue to be
employed by the Company to render services to the Company in the position of
Chief Executive Officer.  Executive shall perform such duties and
responsibilities as are normally related to such position in accordance with the
standards of the industry and any additional duties now or hereafter assigned to
Executive by the Company.  Executive shall also serve as the most senior
executive officer of each of the Company’s subsidiaries, unless otherwise agreed
by Executive and the Company.  Executive shall report soley to the Company’s
Board of Directors (the “Board”).  Executive shall abide by the rules,
regulations, and practices as adopted or modified from time to time in the
Company’s sole discretion.  As of the Effective Date, Executive shall continue
to serve as a member of the Board.  Each year during the Term, the Board shall
nominate Executive for election to the Board at the Company’s annual meeting of
stockholders.

 

B.        Other Activities.  Except upon the prior written consent of the
Company, Executive will not, during the term of this Agreement, (i) accept any
other employment while employed by the Company, or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is reasonably likely to interfere in any material respect with
Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.  Notwithstanding the foregoing, Executive shall be
permitted to serve on corporate, civic or charitable boards or committees and
shall be permitted to engage in personal business and investment activities
(including without limitation activities related to Visioneering Marketing),
provided that such activities do not materially interfere with the performance
of Executive’s duties under this Agreement.

 

C.        No Conflict.  Executive represents and warrants that Executive’s
execution of this Agreement, employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive has to any other employer, person or entity, including any
obligations with respect to proprietary or confidential information of any other
person or entity.

 

--------------------------------------------------------------------------------


 

D.        Term.  This Agreement shall remain in effect from the Effective Date
until January 31, 2017 (“Initial Term”).  After the Initial Term the Agreement
shall automatically be renewed for three-year terms (each a “Subsequent Term,”
and together with the Initial Term, a “Term”), unless either party provides the
other party written notice of non-renewal at least ninety (90) days prior to the
end of the then current Term.

 

II.                                COMPENSATION AND BENEFITS

 

A.        Base Salary.  In consideration of the services to be rendered under
this Agreement, the Company shall pay Executive a salary at the rate of
Seven-Hundred-Fifty-Thousand Dollars ($750,000.00) per year (“Base Salary”). The
Base Salary shall be paid in accordance with the Company’s regularly established
payroll practice.  Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be increased in the sole discretion of
the Company.

 

B.        Discretionary Bonus.  Within 60 days from the end of each fiscal year
during the Term, the Compensation Committee of the Board shall evaluate
Executive’s performance in light of factors that such committee deems relevant. 
Based on this evaluation, Executive will be eligible to receive a bonus award of
up to $300,000 for performance in each fiscal year.  The amount of the bonus, if
any, shall be determined in the sole discretion of the Compensation Committee of
the Board and shall be paid in accordance with the Company’s regularly
established payroll practice within 75 days of the end of the relevant fiscal
year.

 

C.        Performance Bonus.  For each fiscal year during the Term, Executive
shall be eligible to receive a performance bonus based on level of achievement
of the Company’s EBITDA (inclusive of any amounts payable under this
Section II.C) for such fiscal year relative to the EBITDA target included in the
budget approved by the Board for such fiscal year (and taking into account any
Board approved adjustments to the budgeted EBITDA resulting from any business
acquisitions or dispositions consummated during the relevant fiscal year). The
amount of the performance bonus shall be $200,000 at 100% achievement, with a
minimum bonus of $50,000 at 80% achievement and a maximum bonus of $350,000 at
120% achievement (with linear interpolation between 80% and 120% achievement). 
If the Company’s EBITDA for such fiscal year is less than 80% of the EBITDA
target included in the budget approved by the Board for such fiscal year (and
taking into account any Board approved adjustments to the budgeted EBITDA
resulting from any business acquisitions or dispositions consummated during the
relevant fiscal year), then Executive shall not be entitled to any performance
bonus under this Section II.C. The determination regarding the satisfaction of
the criteria for the performance bonus in this Section II.C shall be made by the
Compensation Committee of the Board in good faith after reviewing the financial
results of the Company for the relevant fiscal year.  Any award payable under
this Section II.C shall be paid in accordance with the Company’s regularly
established payroll practice within 75 days of the end of the relevant fiscal
year.  Notwithstanding the foregoing, if the Company adopts a bonus plan (or
amends one or more of its equity plans to include a cash-based component) that
is intended to permit the payment of bonuses that qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended, the Compensation Committee may determine in its reasonable discretion
that the bonuses described in this Section II.C shall be payable pursuant to
such plan and subject to the terms and condition thereof.  Under such
circumstances, in the event of any conflict between this Section II.C and the
terms and conditions of the applicable bonus or equity plan, the bonus or equity
plan shall govern.

 

2

--------------------------------------------------------------------------------


 

D.        Equity Incentive Awards.  On the Effective Date, Executive shall be
granted 30,000 restricted stock units (“RSUs”) pursuant to the Company’s 2006
Equity Incentive Plan (the “Incentive Plan”), each unit representing one share
of the Company’s common stock.  The RSUs shall vest based upon achievement of
compound stock growth during the period February 1, 2013 through January 31,
2016.  The target returns are 10% annually, resulting in fiscal year end average
share price targets of $15.35, $16.88 and $18.57 for fiscal years ending
January 31, 2014, January 31, 2015 and January 31, 2016, respectively.  The
average share price will be calculated as the average of all market closing
prices during the January preceding each fiscal year end.  If the target is
satisfied at the end of a fiscal year, one third of the RSUs will vest.  If the
stock price target is not met, the relevant portion of the RSU will not vest but
will roll over to the following fiscal year.  For example, if at the end of the
2014 fiscal year the calculated average share price is below $15.35, no RSUs
will vest, but one third of the total RSUs will roll over and will be earned if
the 2015 fiscal year target is attained (in addition to the one-third portion of
the total RSUs that would vest for the 2015 fiscal year itself).  Similarly, if
both the 2014 and 2015 fiscal year targets are not met, all RSUs may still vest
if the 2016 fiscal year target is met.  Executive must continue to be employed
by the Company through the relevant vesting date, except that the continued
employment requirement shall not apply if Executive’s employment is terminated
on account of death, Disability, termination of Executive’s employment by the
Company without Cause or termination of Executive’s employment by Executive for
Good Reason.  In addition, all RSUs shall immediately vest if the Company’s
common stock ceases to be publicly traded as a result of a transaction having
the effects described in Section (a)(3)(ii) of Rule 13e-3 of the Securities
Exchange Act of 1934 (“Going Private Transaction”).  Executive shall receive
additional equity incentive awards on each anniversary of the Effective Date in
amounts and on terms to be determined by the Compensation Committee of the Board
in its discretion.

 

E.        Benefits.  Executive shall be eligible to participate in the benefits
made generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.  Executive shall be
entitled to vacation of three weeks per annum.

 

F.         Expenses.  The Company shall reimburse Executive for reasonable
business expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.  Executive
agrees to abide by the Company’s Travel and Expense Reimbursement Policy, a copy
of which has been delivered to Executive.  The Company shall also reimburse
Executive for reasonable legal fees and expenses incurred by him in the
negotiation and preparation of this Agreement up to a maximum amount of $20,000.

 

III.                          AT-WILL EMPLOYMENT; TERMINATION BY COMPANY WITHOUT
CAUSE; TERMINATION BY EXECUTIVE FOR GOOD REASON

 

A.        At-Will Employment.  Executive’s employment with the Company shall be
“at-will” at all times.  The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees.  Upon and after such termination,
all obligations of the Company under this Agreement shall cease, except as
otherwise provided herein.  Executive may terminate his employment with the
Company at any time, without any advance notice, for any reason or no reason at
all, and all obligations of Executive under this Agreement shall cease, except
as otherwise provided herein.

 

3

--------------------------------------------------------------------------------


 

B.        Severance.  Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section IV
below), in the event that the Company terminates Executive’s employment at any
time or if Executive terminates his employment at any time for Good Reason (as
defined in Section V below), Executive will be entitled to receive an amount
equal to twelve (12) months (the “Severance Period”) of Executive’s then-current
Base Salary, payable in the form of salary continuation (“Severance”).  In
addition, Executive will be entitled to receive: (i) a pro-rated performance
bonus for the fiscal year in which such termination occurs (based on the actual
achievement for the full fiscal year and then pro-rated to reflect the number of
days of employment during such fiscal year) which shall be payable at the same
time as performance bonuses are payable to the Company’s other senior
executives; (ii) an additional severance payment equal to one times the
Executive’s average performance bonuses for the prior two completed fiscal
years, which shall be paid in a lump sum within 60 days of termination of
employment; and (iii) accelerated vesting of the Executive’s restricted stock
units (or other equity awards).  Executive shall not be entitled to any
Severance if Executive’s employment is terminated For Cause, By Death or By
Disability (as defined in Section IV below) or if Executive’s employment is
terminated by Executive for any reason other than Good Reason.

 

C.        Medical and Dental Benefits.  For such portion of the Severance Period
as Executive is eligible for and elects COBRA continuation coverage, the Company
shall either:  (i) continue Executive’s medical and dental benefits as such
benefits are generally offered to the Company’s employees as of Executive’s
termination date, or (ii) reimburse Executive for COBRA payments made by
Executive to maintain his medical and dental benefits, as applicable under the
Company’s insurance policies.

 

D.        Conditions to Benefits.

 

1.         Release of Claims Agreement.  The receipt of any severance or other
benefits pursuant to Section III.B. will be subject to Executive signing and not
revoking a release of claims agreement in the form attached hereto as Annex B,
and such release becoming effective within sixty (60) days of Executive’s
termination. No severance or other benefits will be paid or provided until the
release of claims agreement becomes effective, and any severance amounts or
benefits otherwise payable between the date of Executive’s termination and the
date such release becomes effective shall be paid on the effective date of such
release, subject to Annex A.

 

2.         Non-solicitation.  The receipt of any severance or other benefits
pursuant to Section III.B. will be subject to Executive complying with the
provisions of Section VII.B during the Severance Period.

 

3.         Non-disparagement.  The receipt of any severance or other benefits
pursuant to Section III.B. will be subject to Executive agreeing that during the
Severance Period, Executive will not knowingly and materially disparage,
criticize, or otherwise make any derogatory statements regarding the Company.
During the Severance Period, the Company will not knowingly and materially
disparage, criticize, or otherwise make any derogatory statements regarding
Executive. Notwithstanding the foregoing, nothing contained in this Agreement
will be deemed to restrict Executive, the Company or any of the Company’s
current or former officers and/or directors from (1) providing information to
any governmental or regulatory agency (or in any way limit the content of any
such information) to the extent they are requested or required to provide such
information pursuant to applicable law or regulation or (2) enforcing his or its
rights pursuant to this Agreement.

 

4

--------------------------------------------------------------------------------


 

4.         No Duty to Mitigate.  Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

IV.                          OTHER TERMINATIONS BY COMPANY

 

A.        Termination for Cause.  For purposes of this Agreement, “For Cause”
shall mean: (i) Executive is indicted or charged in a court of competent
jurisdiction for, or pleads nolo contendere to, a felony or crime involving
dishonesty, breach of trust, or physical harm to any person; (ii) Executive
willfully engages in conduct that is in bad faith and materially injurious to
the Company, including but not limited to, misappropriation of trade secrets,
fraud or embezzlement; (iii) Executive commits a material breach of this
Agreement, which breach is not cured within twenty days after written notice to
Executive from the Company; (iv) Executive willfully refuses to implement or
follow a lawful policy of the Company, which breach is not cured within twenty
days after written notice to Executive from the Company; or (v) Executive
engages in misfeasance or malfeasance demonstrated by a pattern of failure to
perform job duties diligently and professionally.  The Company may terminate
Executive’s employment For Cause only after affording the Executive an
opportunity (on notice which may be a little as 24 hours) to appear (with his
counsel) before the Board.  The Company shall pay to Executive all compensation
to which Executive is entitled up through the date of termination, subject to
any other rights or remedies of the Company under law; and thereafter all
obligations of the Company under this Agreement shall cease.   Nothing in this
Section shall affect Executive’s rights to payment of unreimbursed business
expenses, rights under any benefit plan in which Executive is a participant or
any rights to indemnification.

 

B.        By Death.  Executive’s employment shall terminate automatically upon
Executive’s death.  The Company shall pay to Executive’s beneficiaries or
estate, as appropriate, any compensation then due and owing. In addition,
Executive will be entitled to receive: (i) a pro-rated performance bonus for the
fiscal year in which such termination occurs (based on the actual achievement
for the full fiscal year and then pro-rated to reflect the number of days of
employment during such fiscal year) which shall be payable at the same time as
performance bonuses are payable to the Company’s other senior executives; and
(ii) accelerated vesting of the Executive’s restricted stock units (or other
equity awards).  Thereafter all obligations of the Company under this Agreement
shall cease.  Nothing in this Section shall affect any entitlement of
Executive’s heirs or devisees to payment of unreimbursed business expenses, the
benefits of any life insurance plan or other applicable benefit plans or any
rights to indemnification.

 

C.        By Disability.  If Executive becomes eligible for the Company’s long
term disability benefits or if, in the reasonable opinion of the Company (based
on advice of a medical doctor reasonably acceptable to Executive and the
Company), Executive is unable to carry out the responsibilities and functions of
the position held by Executive by reason of any physical or mental impairment
for more than ninety consecutive days or more than one hundred and twenty days
in any twelve-month period, then, to the extent permitted by law, the Company
may terminate Executive’s employment.  The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease. 
In addition, Executive will be entitled to receive: (i) a pro-rated performance
bonus for the fiscal year in which such termination occurs (based on the actual
achievement for the full fiscal year and then pro-rated to reflect the number of
days of employment during such fiscal year) which shall be payable at the same
time as performance bonuses are payable to the Company’s other senior
executives; and (ii) accelerated vesting of the Executive’s restricted stock
units (or other equity awards).  Nothing in this Section shall affect
Executive’s rights to payment of unreimbursed business expenses, rights under
any disability plan or other applicable benefit plan in which Executive is a
participant or any rights to indemnification.

 

5

--------------------------------------------------------------------------------


 

V.        OTHER TERMINATION BY EXECUTIVE

 

A.        At-Will Termination by Executive.  Executive may terminate employment
with the Company other than for Good Reason at any time for any reason or no
reason at all, upon four weeks’ advance written notice.  During such notice
period Executive shall continue to diligently perform all of Executive’s duties
hereunder.  The Company shall have the option, in its sole discretion, to make
Executive’s termination effective at any time prior to the end of such notice
period.  Thereafter all obligations of the Company under this Agreement shall
cease.  Nothing in this Section shall affect Executive’s rights to payment of
unreimbursed business expenses, rights under any benefit plan in which Executive
is a participant or any rights to indemnification.

 

B.        Termination by Executive for Good Reason.  Executive may terminate
employment with the Company For Good Reason.  For purposes of this Agreement,
“For Good Reason” shall mean any of the following without the Executive’s
consent:  (i) the assignment to Executive of any duties inconsistent with his
position, duties, responsibilities or status with the Company or a reduction of
the Executive’s duties or responsibilities; (ii) Executive no longer reports
directly to the Board; (iii) a reduction in the Executive’s Base Salary or bonus
opportunities; (iv) the Company’s requiring Executive to be based at any office
or location more than 50 miles from the location at which he performs his
services for the Company, except for travel reasonably required in the
performance of Executive’s responsibilities; or (v) material breach by the
Company of its material obligations under the Agreement or any other agreement
with the Executive which breach is not cured within 20 days after written notice
thereof by the Executive.

 

VI.                          TERMINATION OBLIGATIONS

 

A.        Return of Property.  Executive agrees that all property (including
without limitation all equipment, tangible proprietary information, documents,
records, notes, contracts and computer-generated materials) furnished to or
created or prepared by Executive incident to Executive’s employment belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.  Notwithstanding the foregoing, Executive shall be
entitled to retain copies of his personal employment and tax records.

 

B.        Resignation and Cooperation.  Upon termination of Executive’s
employment, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company.  Following any termination of
employment, Executive shall reasonably cooperate with the Company in the winding
up of pending work on behalf of the Company and the orderly transfer of work to
other employees.  Executive shall also reasonably cooperate at the Company’s
expense with the Company in the defense of any action brought by any third party
against the Company that relates to Executive’s employment by the Company.

 

VII.                    INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON
THIRD PARTY INFORMATION

 

A.        Proprietary Information Agreement.  Executive agrees that he shall
continue to be bound by the terms of the Company’s proprietary information and
inventions agreement.

 

6

--------------------------------------------------------------------------------


 

B.        Non-Solicitation.  Executive acknowledges that because of Executive’s
position in the Company, Executive will have access to material intellectual
property and confidential information.  During the term of Executive’s
employment and for one year thereafter, in addition to Executive’s other
obligations hereunder or under the proprietary information agreement, Executive
shall not, for Executive or any third party, directly or indirectly (i) solicit,
induce, recruit or encourage any person employed by the Company to terminate his
or her employment or (ii) divert or attempt to divert from the Company any
business with any customer, client, member, business partner or supplier about
which Executive obtained confidential information during his employment with the
Company, by using the Company’s trade secrets or by otherwise engaging in
conduct that amounts to unfair competition.

 

C.        Non-Disclosure of Third Party Information.  Executive represents and
warrants and covenants that Executive shall not disclose to the Company, or use,
or induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties.  Executive further specifically and
expressly acknowledges that no officer or other employee or representative of
the Company has requested or instructed Executive to disclose or use any such
third party proprietary information or trade secrets.

 

VIII.              AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.

 

IX.       ASSIGNMENT; BINDING EFFECT

 

A.        Assignment.  The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. 
This Agreement may not be assigned or transferred by the Company except in
connection with a sale of all or substantially all of its assets and provided
that the acquiring party agrees to assume this Agreement.  Nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

 

B.        Binding Effect.  Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the permitted successors and assigns of the Company; and the
heirs, devisees, spouses, legal representatives and successors of Executive.

 

7

--------------------------------------------------------------------------------


 

X.                                NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: 
(a) by hand; (b) by a nationally recognized overnight courier service; or (c) by
United States first class registered or certified mail, return receipt
requested, to the principal address of the other party, as set forth below.  The
date of notice shall be deemed to be the earlier of (i) actual receipt of notice
by any permitted means, or (ii) five business days following dispatch by
overnight delivery service or the United States Mail.  Executive shall be
obligated to notify the Company in writing of any change in Executive’s
address.  Notice of change of address shall be effective only when done in
accordance with this paragraph.

 

Company’s Notice Address:

 

Cherokee, Inc.
5990 Sepulveda Boulevard
Sherman Oaks, CA 91411
Attn:  Secretary

 

Executive’s Notice Address:

 

_________________________________________

 

_________________________________________

 

XI.                          SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

XII.                    TAXES

 

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive.

 

XIII.              GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XIV.              INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

8

--------------------------------------------------------------------------------


 

XV.                    OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive and the Company agree that Sections III through VII of this Agreement
shall survive the termination of employment and the termination of this
Agreement.

 

XVI.              COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XVII.        AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

XVIII.  ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company,  may not be contradicted by
evidence of any prior or contemporaneous statements or agreements except for
agreements specifically referenced herein, and amends, restates and supersedes
the Original Agreement in its entirety.    Notwithstanding the foregoing, this
Agreement in no way modifies or limits the rights or obligations of the Company
or Executive under (i) the Indemnification Agreement by and between the Company
and Executive dated June 19, 2012 or the indemnification provisions of the
Company’s charter or by-laws, (ii) the Executive’s equity awards outstanding on
the Effective Date or (iii) the Company’s benefits plans or fringe benefit
policies with respect to Executive’s service with the Company prior to the
Effective Date.  To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Executive and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control.

 

XIX.              EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

 

[Remainder of page left intentionally blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

CHEROKEE, INC.

 

 

 

 

 

 

 

By:

/s/ Jess Ravich

 

 

Jess Ravich, Chairman of the Board

 

 

 

 

 

Date: July 16, 2013

 

 

 

 

 

 

 

 

 

Henry Stupp

 

 

 

 

 

/s/ Henry Stupp

 

Signature

 

 

 

 

 

Date: July 16, 2013

 

 

SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Section 409A Addendum

 

Notwithstanding anything to the contrary in the Agreement, no severance pay or
benefits to be paid or provided to Executive, if any, pursuant to the Agreement
that, when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has had a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has had a “separation from service” within the meaning
of Section 409A. Each payment and benefit payable under the Agreement is
intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

Any severance payments or benefits under the Agreement that would be considered
Deferred Payments will be paid or will commence on the sixtieth (60th) day
following Executive’s separation from service, or, if later, such time as
required by the next paragraph.

 

Notwithstanding anything to the contrary in the Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that would otherwise have been payable within the first six (6) months following
Executive’s separation from service, will be paid on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service, but in no event later than seven months
after the date of such separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.

 

Any amount paid under the Agreement that qualifies as a payment made as a result
of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constituted Deferred Payments.
For this purpose, the “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to him during Executive’s taxable year preceding his taxable year of his
separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.

 

11

--------------------------------------------------------------------------------


 

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

12

--------------------------------------------------------------------------------


 

Annex B

 

RELEASE

 

This Release (“Release”) is entered into by and between Cherokee, Inc., a
Delaware corporation (the “Company”) and Henry Stupp, an individual
(“Executive”), as of the last date set forth below.  The Company and the
Executive are sometimes referred to herein as the Parties.

 

1.         Release by Executive.  Except for the “Excluded Claims” (defined
below), as a condition to receipt of the severance or other benefits payable
pursuant to Section III.B of the Amended and Restated Executive Employment
Agreement dated as of July 16, 2013 between the Company and the Executive
(“Employment Agreement”)), Executive hereby fully and forever releases and
discharges Company and its current and former parents, subsidiaries, affiliates,
divisions, employees, trustees, fiduciaries, insurers, officers, directors,
investors, shareholders, owners, attorneys, agents, successors, assignees,
benefit plans, and representatives (hereafter referred to collectively as the
“Company Releasees”), and each of them, from any and all liabilities, claims,
causes of action, charges, complaints, obligations, costs, losses, damages,
injuries, attorneys’ fees, and other legal responsibilities, of any form
whatsoever, whether known or unknown, unforeseen, unanticipated, unsuspected or
latent, that Executive has incurred or expects to incur, or now owns or holds,
or has at any time heretofore owned or held, or may at any time own, hold, or
claim to hold by reason of any matter or thing arising prior to the date of
Executive’s execution of this Release in connection with Executive’s employment
with the Company and the termination of that employment.

 

This release extends to any and all claims including, but not limited to, any
alleged:  (a) violation of the California Fair Employment and Housing Act, the
California Wage Orders, the Private Attorneys General Act, the Employee
Retirement Income Security Act of 1974, Title VII of the Civil Rights Act, the
Age Discrimination in Employment Act, the Worker Adjustment and Retraining
Notification Act, the California Labor Code, the Fair Labor Standards Act, the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Americans With Disabilities Act, the Family
Medical Leave Act, the California Family Rights Act, the Sarbanes-Oxley Act,
and/or state and federal False Claims acts; (b) harassment, discrimination,
retaliation, breach of any express or implied employment contract or agreement,
wrongful discharge, breach of the implied covenant of good faith and fair
dealing, intentional or negligent infliction of emotional distress,
misrepresentation, fraud, defamation, interference with prospective economic
advantage, and/or wage and hour violations; and (c) violation of any local,
state or federal law, regulation or ordinance and/or public policy, contract, or
tort or common law claim having any bearing whatsoever on the terms and
conditions and/or cessation of employment with any of the Company Releasees.  It
is Executive’s intent to waive and release any and all claims that she has or
may have against the Company Releasees as of the date of the execution of this
Release.  Notwithstanding the releases set forth above, this Release does not
release: (i) any claim that is prohibited from being released as a matter of
law, (ii) the Company’s obligation to make the payments or provided the benefits
under Sections III.B of the Employment Agreement, (iii) any rights of Executive
to receive payments or benefits after the date hereof under the Company’s
benefit plans in accordance with the terms of such plans, (iv) any rights to
indemnification under the Company’s charter, by-laws or the indemnification
agreement dated June 19, 2012 or (v) any rights of Executive in his capacity as
a stockholder of the Company (collectively, the “Excluded Claims”).

 

--------------------------------------------------------------------------------


 

2.         Release by Company.  Company, on behalf of itself and its current and
former parents, subsidiaries, affiliates, divisions, employees, trustees,
fiduciaries, insurers, officers, directors, investors, shareholders, owners,
attorneys, agents, successors, assignees, benefit plans, and representatives,
hereby fully and forever releases and discharges Executive and his heirs,
executors, successors and assigns (hereafter referred to collectively as the
“Executive Releasees”), and each of them, from any and all liabilities, claims,
causes of action, charges, complaints, obligations, costs, losses, damages,
injuries, attorneys’ fees, and other legal responsibilities, of any form
whatsoever, whether known or unknown, unforeseen, unanticipated, unsuspected or
latent, that Company has incurred or expects to incur, or now owns or holds, or
has at any time heretofore owned or held, or may at any time own, hold, or claim
to hold by reason of any matter or thing arising prior to the date of the
Company’s execution of this Release in connection with Executive’s employment
with the Company and the termination of that employment.

 

3.         Statutory Waiver.  It is the Parties’ intention that the foregoing
release shall be construed in the broadest sense possible, and shall be
effective as a prohibition to all claims, charges, actions, suits, demands,
obligations, damages, injuries, liabilities, losses, and causes of action of
every character, nature, kind or description, known or unknown, and suspected or
unsuspected that the parties may have against the Company Releasees or the
Executive Releasees, as the case may be.

 

Executive expressly acknowledges that she is aware of the existence of
California Civil Code § 1542 and its meaning and effect.  Executive expressly
acknowledges that he has read and understands the following provision of that
section, which provides:

 

A RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

 

Executive expressly waives and releases any right to benefits he may have under
California Civil Code § 1542 to the fullest extent he may do so lawfully. 
Executive further acknowledges that he may later discover facts different from,
or in addition to, those facts now known to him or believed by him to be true
with respect to any or all of the matters covered by this Release, and he agrees
this Release nevertheless shall remain in full and complete force and effect.

 

4.         Further Claims.  Executive has not and will not file any charges
against any of the Company Releasees based on events occurring prior to the date
of execution of this Release with any state or federal administrative agency,
and shall immediately dismiss any such existing claims, if any.  Executive has
not and will not institute a lawsuit in any state or federal court, based upon,
arising out of, or relating to any claim, demand, or cause of action released
herein.  Executive has not and will not participate, assist, or cooperate in any
claim, charge, suit, complaint, action or proceeding against any of the Company
Releasees, unless and to the extent required or compelled by law.  Executive has
not and will not encourage and/or solicit any third party to file any claim,
charge, suit, complaint, action or proceeding against any of the Company
Releasees.  This provision does not apply to charges filed with the Equal
Employment Opportunity Commission or claims challenging the validity of the
Release under the Age Discrimination in Employment Act.

 

--------------------------------------------------------------------------------


 

5.         No Further Payments Owed.  Executive acknowledges that the Company
has already provided him with payment for any and all wages, compensation,
commissions, vacation, sick leave, overtime, and reimbursements for expenses.

 

6.         Disparagement.  During the Severance Period (as defined in the
Employment Agreement), Executive will not knowingly and materially disparage,
criticize, or otherwise make any derogatory statements regarding the Company.
During the Severance Period, the Company will not knowingly and materially
disparage, criticize, or otherwise make any derogatory statements regarding
Executive. Notwithstanding the foregoing, nothing contained in this Release will
be deemed to restrict Executive, the Company or any of the Company’s current or
former officers and/or directors from (1) providing information to any
governmental or regulatory agency (or in any way limit the content of any such
information) to the extent they are requested or required to provide such
information pursuant to applicable law or regulation or (2) enforcing his or its
rights pursuant to this Release.

 

7.         Full Authority; No Other Representations.  Each of the parties
acknowledges that he or its has full authority to enter into this Release and to
be bound by it.  Executive is voluntarily entering into this Release free of any
duress or coercion.  Executive acknowledges that no representations,
inducements, promises, or other agreements have been made by or on behalf of any
party except those covenants, agreements and promises embodied in this Release.

 

8.         Consideration Period.  Executive acknowledges that this Release
constitutes a knowing and voluntary waiver of any and all rights or claims that
Executive has or may have under the Federal Age Discrimination In Employment
Act, as amended by the Older Workers’ Benefit Protection Act of 1990, 29 U.S.C.
§§ 621 et seq.  This paragraph and this Release are written in a manner
calculated to be understood by Executive.  Executive acknowledges that in return
for this Release, he will receive compensation beyond that to which he was
already entitled to receive before entering into this Release.  Executive is
hereby advised in writing to consult with an attorney before signing this
Release.  Executive acknowledges that he has had a reasonable time of up to 21
days in which to consider signing this Release.  If Executive decides not to use
all 21 days, Executive knowingly and voluntarily waives any claims that
Executive was not given the 21-day period or did not use the entire 21 days to
consider this Release.  Executive may revoke this Release at any time within the
7-day period following the date Executive signs this Release by delivering a
written statement of revocation to the Board.  This Release shall not become
effective or enforceable until 12:01 a.m. on the 8th day after Executive signs
the Release.

 

--------------------------------------------------------------------------------


 

9.         CIRCULAR 230 DISCLAIMER.  Each party to this Release acknowledges and
agrees that (1) no provision of this Release, and no written communication or
disclosure between or among the Parties or their attorneys and other advisors,
is or was intended to be, nor shall any such communication or disclosure
constitute or be construed or be relied upon as, tax advice within the meaning
of United States Treasury Department Circular 230 (31 CFR part 10, as amended);
(2) Executive (a) has relied exclusively upon Executive’s own independent legal
and tax advisors for advice (including tax advice) in connection with this
Release, (b) has not entered into this Release based upon the recommendation of
any other party or any attorney or advisor to any other party, and (c) is not
entitled to rely upon any communication or disclosure by any attorney or advisor
to any other party to avoid any tax penalty that may be imposed on Executive;
and (3) no attorney or advisor to any other party has imposed any limitation
that protects the confidentiality of any such attorney’s or advisor’s tax
strategies (regardless of whether such limitation is legally binding) upon
disclosure by Executive of the tax treatment or tax structure of any
transaction, including any transaction contemplated by this Release.

 

10.       No Admissions.  Neither this Release nor the furnishing of the
consideration for this Release shall be deemed or construed as an admission of
liability or wrongdoing on the part of either party, nor shall this Release or
the furnishing of the consideration for this Release be admissible as evidence
in any proceeding other than for the enforcement of this Release.

 

11.       Entire Agreement.  This Release constitutes the entire agreement
between Company and Executive on the subject matters covered herein, and may
only be modified in a writing signed by the parties.  This Release supersedes
all prior agreements and understandings between the parties regarding the
subject matters addressed herein.  Neither the proprietary information agreement
(the “PIA”) referenced in Section VII of the Employment Agreement nor the
indemnification agreement referenced in Section XVIII of the Employment
Agreement is superseded by this Release, and both such agreements shall survive
the termination of Executive’s employment.

 

12.       Severability.  Whenever possible, each provision of this Release will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Release will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.  If any
court determines that any provision hereof is unenforceable and therefore acts
to reduce the scope or duration of such provision, the provision in its reduced
form shall then be enforceable.

 

13.       Governing Law.  This Release shall be construed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws provisions.

 

14.       Waiver.  The waiver by Company or Executive of a breach of any
provision of this Release by the other party shall not operate or be construed
as a waiver of any other breach of such other party.  Each of the parties to
this Release will be entitled to enforce its respective rights under this
Release and to exercise all other rights existing in its favor.

 

15.       Captions.  Captions to the paragraphs of the Release are intended
solely for convenience, and no provisions in this Release are to be construed by
reference to the caption of any paragraph.

 

--------------------------------------------------------------------------------


 

16.       Voluntary Acceptance.  EXECUTIVE STATES THAT EXECUTIVE HAS READ AND
UNDERSTANDS THIS RELEASE AND THAT EXECUTIVE IS EXECUTING THIS RELEASE KNOWINGLY,
VOLUNTARILY, WITHOUT COERCION AND AS EXECUTIVE’S OWN FREE ACT AND DEED. 
EXECUTIVE IS ADVISED TO SEEK THE ADVICE OF COUNSEL IN CONNECTION WITH THE
EXECUTION OF THIS RELEASE.

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

HENRY STUPP

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Cherokee, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------